DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3,5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims, 2-3 and 5-7, the applicant recites limitations for the pipe and the well device.  However, the pipe and well device are not positively recited and only claimed as intended use the of the pipe installation device.  It is unclear if the applicant intends for the pipe installation device to be claimed in combination with the pipe and well device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,6,8,9,11-13,15,16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holck 20210054701.
Referring to claim 1, Holck discloses a pipe installation device for a drilling rig, comprising: a frame (see fig. 1 linkage 7  ) that is pivotably coupled to an elevated rig floor of the drilling rig ( see paragraph 0021, support arrangement may be coupled to a track on the floor and linkage 7 is pivotably attached to support arrangement)); a saddle (see fig. 33, at 519a) coupled to the frame and configured to grip a pipe; and a driver (see fig. 1, actuator 9) coupled to the frame and the elevated rig floor of the drilling rig, wherein the driver is configured to cause the frame to pivot from a first configuration in which the saddle is configured to support the pipe in a substantially vertical orientation ( to remove pipe for rack) to a second configuration in which the saddle is configured to support the pipe in a substantially horizontal orientation for connection to a well device (see figure 33, a pipe L is in horizontal position).  
Referring to claim 2, Holck discloses the saddle (519) capable of supporting a mud flow line in a horizontal orientation for connection a rotating control device.  Note, as the pipe and well device are nor positively recited, limitations related to the pipe and well device are not given any patentable weight.
Referring to claim 6, Holck discloses the frame (linkage 7) is configured to slide or roll relative to the elevated floor, so as to translate the pipe in an at least partially 
Referring to claim 8, Holck discloses a second driver ( see fig. 1, actuator at 10 that control linkage that has clamping tool) configured to move the saddle relative to the rig floor, so as to move the pipe in the substantially horizontal orientation toward the well device.
Referring to claim 9, Holck discloses a method for installing a pipe on a drilling rig, comprising: securing the pipe in a substantially vertical orientation ( see fig. 25,  pipe P  in linkage arm) in a saddle (element 519b) coupled to a rig floor via a frame (see paragraph 0021, support can be coupled to track on floor); pivoting the frame relative to the rig floor so as to rotate the pipe to a substantially horizontal orientation; and coupling the pipe in the substantially horizontal orientation to a well device (see fig. 33, arm 509a has rotated pipe to horizontal direction for connected to BHA element), such that the pipe (P) is configured to communicate fluid to or from the well device while the pipe is in the substantially horizontal orientation.
Referring to claim 11, Holck discloses  securing the pipe (see fig. 25, pipe P)  in the substantially vertical orientation in the saddle comprises lifting the pipe using a lifting device, and then lowering the pipe in the substantially vertical orientation ( the pipe will have to be lifted to remove from the rack and the lowered to well device).  
Referring to claim 12, Holck discloses  securing the pipe in the saddle (519a) further comprises landing a collar of the pipe (P) onto a connection of a saddle, wherein the collar is positioned such that a lower end of the pipe is elevated from a ground, and the lower end of the pipe does not contact the well device when the pipe is rotated to 
Referring to claim 13, Holck discloses  pivoting the frame ( bottom linkage 7) comprises energizing a driver ( actuator 9) coupled to the rig floor and to the frame.  
Referring to claim 15, Holck discloses moving the pipe in a substantially horizontal direction, toward the well device, after securing the pipe in the saddle ( see figure 33, pipe P is moved horizontally to BHA element(.  
Referring to claim 16, Holck discloses moving the pipe in the substantially horizontal direction comprises energizing a second driver coupled to the saddle ( actuator 10 is used to move the linkage connected to 519).  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorokan 5458454.
Referring to claim 1, Sorokan discloses a pipe installation device for a drilling rig, comprising: a frame (22 ) that is pivotably coupled to an elevated rig floor of the drilling rig (see fig. 3, linkage 22 is pivotable attached to floor 46); a saddle (21) coupled to the frame and configured to grip a pipe; and a driver (see fig. 1, actuator 31) coupled to the frame and the elevated rig floor of the drilling rig, wherein the driver is configured to cause the frame to pivot from a first configuration in which the saddle is configured to support the pipe in a substantially vertical orientation ( see fig. 9, vertical orientation  above floor 46) to a second configuration in which the saddle is configured to support 
Referring to claim 2. Sorokan discloses the saddle (21) capable of supporting a mud flow line in a horizontal orientation for connection a rotating control device.  Note, as the pipe and well device are nor positively recited, limitations related to the pipe and well device are not given any patentable weight.
Referring to claim 3, Sorokan discloses the frame (22) is in the first configuration, the saddle is positioned on a first side of the elevated rig floor (see fig. 9, vertical orientation  above floor 46), and wherein the pipe in the substantially horizontal orientation is positioned at least partially beneath the elevated rig floor (horizontal orientation below floor 46).
Referring to claim 4, Sorokan discloses the driver (31) comprises an extensible hydraulic cylinder, the frame being configured to pivot by extending the hydraulic cylinder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holck 20210054701 in view of Sorokan 5458454.
.

Allowable Subject Matter
Claims 5, 7, 10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Holck does not teach nor suggest a well device position at least partially below the fig floor, a mud tank at least partially below the rig floor in combination with an installation device as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672